                                             UNITED STATES DISTRICT COURT 
                                            CENTRAL DISTRICT OF CALIFORNIA 

                                                        CIVIL MINUTES ­ GENERAL 
    Case No.           2:18­cv­07259­R (SK)                                                                           Date           November 26, 2018 
    Title              Daniel Ray Acevedo v. J. Robinson 

 
                                                                                                                                                                                 
    Present: The Honorable                         Steve Kim, U.S. Magistrate Judge  
                            Connie Chung                                                                                        n/a 
                             Deputy Clerk                                                                     Court Smart / Recorder 

             Attorneys Present for Petitioner:                                                        Attorneys Present for Respondent: 
                               None present                                                                              None present 
                                          
    Proceedings:                         (IN CHAMBERS) ORDER TO SHOW CAUSE: OPPOSITION TO 
                                         MOTION TO DISMISS 
 
       On August 17, 2018, Petitioner filed a petition under 28 U.S.C. § 2254, challenging his 
2014 conviction and sentence for first­degree murder.  (ECF 1).  On October 10, 2018, 
Respondent moved to dismiss the Petition for untimeliness and because a claim was barred by 
Stone v. Powell, 428 U.S. 465, 481­82 (1976).  (ECF 11).  Petitioner’s opposition was due 
November 9, 2018 (ECF 3 at 2), but none has been filed as of today.   
        
       Failure to oppose a motion to dismiss may be deemed consent to the granting of the 
motion.  See L.R. 7­12.  Petitioner also bears the burden to establish timeliness on any other 
ground that the Court may be unaware of.  See Stancle v. Clay, 692 F.3d 948, 953 (9th Cir. 
2012).  And the failure to oppose the motion to dismiss may be construed as a failure to 
prosecute and obey court orders.  See Fed. R. Civ. P 41(b); L.R. 41­1.    
        
       THEREFORE, Petitioner is ORDERED TO SHOW CAUSE on or before December 
28, 2018 why the Court should not dismiss the Petition for failure to file the required 
opposition, for untimeliness, and for lack of prosecution.  Petitioner may discharge this 
order by filing an opposition to the motion to dismiss by no later than December 
28, 2018.  Alternatively, if Petitioner no longer wishes to pursue this action, he may file a 
notice of voluntary dismissal using the attached Notice of Voluntary Dismissal Form (CV­9).       
        
       If Petitioner does not file a timely response to this Order to Show Cause, the 
Court may recommend involuntary or summary dismissal of this action.  
        
        
        




CV-90 (10/08)                                                       CIVIL MINUTES - GENERAL                                                                       Page 1 of 1
